                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9                               NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                            LEOTHURS FUTCH,
                                  11                                                           Case No. 19-cv-02981 NC (PR)
                                                          Plaintiff,
                                  12                                                           ORDER OF SERVICE
Northern District of California




                                                    v.
 United States District Court




                                  13
                                            KEVIN LEMUS, et al.,
                                  14
                                                          Defendants.
                                  15

                                  16             Plaintiff, a prisoner proceeding pro se, has filed a civil rights complaint, pursuant to
                                  17   42 U.S.C. § 1983.1 Plaintiff has been granted leave to proceed in forma pauperis in a
                                  18   separate order. For the reasons that follow, the Court orders service upon Defendants.
                                  19                                             BACKGROUND
                                  20   I.        Standard of Review
                                  21             A federal court must engage in a preliminary screening of any case in which a
                                  22   prisoner seeks redress from a governmental entity or officer or employee of a
                                  23

                                  24
                                       1
                                           Plaintiff has consented to magistrate judge jurisdiction. Dkt. No. 2.
                                  25
                                       Case No. 19-cv-02981 NC (PR)
                                  26   ORDER OF SERVICE
                                  27                                                       1
                                  28
                                   1   governmental entity. 28 U.S.C. § 1915A(a). In its review the court must identify any
                                   2   cognizable claims, and dismiss any claims which are frivolous, malicious, fail to state a
                                   3   claim upon which relief may be granted, or seek monetary relief from a defendant who is
                                   4   immune from such relief. 28 U.S.C. § 1915A(b)(1),(2). Pro se pleadings must be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1)
                                   7   that a right secured by the Constitution or laws of the United States was violated and (2)
                                   8   that the violation was committed by a person acting under the color of state law. See West
                                   9   v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   II.    Plaintiff’s Claims
                                  11          Liberally construing Plaintiff’s complaint, Plaintiff has stated a cognizable claim
                                  12   that Defendants used excessive force upon him in violation of the Fourth Amendment.
Northern District of California
 United States District Court




                                  13                                         CONCLUSION
                                  14          1.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                  15   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  16   of the complaint and all attachments thereto, a magistrate judge jurisdiction consent form,
                                  17   and a copy of this order to Police Officers Kevin Lemus, Alyssa Alvarado, Vincent
                                  18   Martinez, Jameiz Terrell, Michael Brown, Kelsey Shanks, Bradley Marweg, Joseph
                                  19   England, Matt Anderson, and Officer Bashan, of the Richmond Police Department. The
                                  20   Clerk of the Court shall also mail a courtesy copy of the complaint and a copy of this order
                                  21   to the California Attorney General’s Office. Additionally, the Clerk shall mail a copy of
                                  22   this order to Plaintiff.
                                  23          2.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure
                                  24   requires them to cooperate in saving unnecessary costs of service of the summons and
                                  25   complaint. Pursuant to Rule 4, if Defendants, after being notified of this action and asked
                                       Case No. 19-cv-02981 NC (PR)
                                  26   ORDER OF SERVICE
                                  27                                                 2
                                  28
                                   1   by the court, on behalf of Plaintiff, to waive service of the summons, fail to do so, they will
                                   2   be required to bear the cost of such service unless good cause be shown for their failure to
                                   3   sign and return the waiver form. If service is waived, Defendants will be required to serve
                                   4   and file an answer within sixty (60) days from the date on which the request for waiver
                                   5   was sent to them. Defendants are asked to read the statement set forth at the bottom of the
                                   6   waiver form that more completely describes the duties of the parties with regard to waiver
                                   7   of service of the summons. If service is waived after the date provided in the Notice but
                                   8   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                   9   from the date on which the request for waiver was sent or twenty (20) days from the date
                                  10   the waiver form is filed, whichever is later.
                                  11          3.      No later than sixty (60) days from the date the waivers are sent from the
                                  12   court, Defendants shall file a motion for summary judgment or other dispositive motion
Northern District of California
 United States District Court




                                  13   with respect to the cognizable claims in the complaint, raising any merits challenges or
                                  14   affirmative defenses they may have to those claims. At that time, Defendants shall also
                                  15   submit the magistrate judge jurisdiction consent form. Any motion for summary judgment
                                  16   shall be supported by adequate factual documentation and shall conform in all respects to
                                  17   Rule 56 of the Federal Rules of Civil Procedure. A motion for summary judgment also
                                  18   must be accompanied by a Rand notice so that Plaintiff will have fair, timely and adequate
                                  19   notice of what is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d
                                  20   934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th
                                  21   Cir. 1998), must be served concurrently with motion for summary judgment). Defendants
                                  22   are advised that summary judgment cannot be granted, nor qualified immunity found, if
                                  23   material facts are in dispute. If Defendants are of the opinion that this case cannot be
                                  24   resolved by summary judgment, they shall so inform the court prior to the date the
                                  25   summary judgment motion is due.
                                       Case No. 19-cv-02981 NC (PR)
                                  26   ORDER OF SERVICE
                                  27                                                   3
                                  28
                                   1          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the court
                                   2   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   3   motion is filed. Plaintiff is advised to read Rule 56 of the Federal Rules of Civil Procedure
                                   4   and Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary
                                   5   judgment must come forward with evidence showing triable issues of material fact on
                                   6   every essential element of his claim).
                                   7          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                   8   Plaintiff’s opposition is filed.
                                   9          6.      All communications by Plaintiff with the court must be served on
                                  10   Defendants or Defendants’ counsel once counsel has been designated, by mailing a true
                                  11   copy of the document to Defendant or Defendants’ counsel.
                                  12          7.      Discovery may be taken in accordance with the Federal Rules of Civil
Northern District of California
 United States District Court




                                  13   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) is
                                  14   required before the parties may conduct discovery.
                                  15          8.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  16   court informed of any change of address by filing a separate paper with the clerk headed
                                  17   “Notice of Change of Address.” He also must comply with the court’s orders in a timely
                                  18   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  19   pursuant to Federal Rule of Civil Procedure 41(b).
                                  20
                                              IT IS SO ORDERED.
                                  21

                                  22   DATED:        August 2, 2019
                                                                                           NATHANAEL M. COUSINS
                                  23                                                       United States Magistrate Judge
                                  24

                                  25
                                       Case No. 19-cv-02981 NC (PR)
                                  26   ORDER OF SERVICE
                                  27                                                   4
                                  28
